UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC File Number: 001-10245 CUSIP Number: (Check one): oForm 10-K oForm 20-F oForm 11-K ýForm 10-Q oForm 10-D oForm N-SAR oForm N-CSR For Period Ended: June 28, 2014 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Read Instructions (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION RCM TECHNOLOGIES, INC. Full Name of Registrant Former Name if Applicable 2, SUITE 350 Address of Principal Executive Office (Street and Number) PENNSAUKEN, NEW JERSEY 08109-4613 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in PartIII of this form could not be eliminated without unreasonable effort or expense ý (b) The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form11-K, FormN-SAR or FormN-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q or subject distribution report on Form10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Company was completing the final preparation of the Form 10-Q on its original due date of August 12, 2014, and was unable to file the report on that date without unreasonable effort and expense to the Company. The Company is filing the Form 10-Q on August 13, 2014. SEC1344 (03-05) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. (Attach extra Sheets if Needed) PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Kevin D. Miller 356-4500 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed ? If answer is no, identify report(s). ýYesoNo Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? ýYesoNo If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. The Company has reported revenues of $49.5 million for the thirteen week period ended June 28, 2014, a 16.8% increase over $42.4 million for the thirteen week period ended June 29, 2013 (the comparable prior year period). Operating income was $3.0 million for the thirteen week period ended June 28, 2014, a 76.5% increase over $1.7 million for the comparable prior year period. Net income for the thirteen week period ended June 28, 2014 was $2.0 million, or $0.15 per diluted share, as compared to $1.5 million, or $0.12 per diluted share, for the comparable prior year period.The Company reported revenues of $98.1 million for the twenty-six week period ended June 28, 2014, a 17.3% increase over $83.6 million for the twenty-six week period ended June 29, 2013 (the comparable prior year period). Operating income was $5.1 million for the twenty-six week period ended June 28, 2014, a 56.8% increase over $3.2 million for the comparable prior year period. Net income for the twenty-six week period ended June 28, 2014 was $3.2 million, or $0.25 per diluted share, as compared to $2.4 million, or $0.20 per diluted share, for the comparable prior year period. RCM TECHNOLOGIES, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date August 13, 2014 By /s/ Kevin D. Miller Kevin D. Miller Chief Financial Officer, Treasurer and Secretary INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001).
